DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Response to Arguments
2.       Applicant’s arguments filed 6-15-22 have been fully considered.
          The claim amendments to overcome the 35 USC 101 and 35 USC 102b rejections are persuasive and the rejections have been overcome.
          The applicant further argues that the prior art does not teach of the newly added claim limitations of the producing of an alarm sound as audio toward the subject. The Examiner respectfully disagrees. It should first be noted that the term alarm sound is not explicitly defined and does not preclude an alarm sound from being a voice or pre-recorded message since an alarm is merely an indication of a potential threat or to bring awareness to a situation in which a voice/speech also does. Hence, voices/speech/pre-recorded messages also read on an alarm sound, as claimed.  
          For the reasons stated above and detailed below, the rejections are maintained.

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-4, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khadloya et al., US 2019/0278976 in view of Potter et al., US 2018/0129885.

       Regarding claim 1, Khadloya teaches of an apparatus (See Fig.1; [0006]-[0007] and [0046]-[0055]) comprising: 
       at least one processor (See Fig.2 and Fig.5); 
       a determination section of the at least one processor, when executed by the at least one processor, configured to determine a possibility of an abnormality of a subject based on images captured by a surveillance camera with an audio output function (See [0064] and [0069] which discloses of initiating audio output when a face is detected from the video images from the camera but cannot be recognized, the unrecognizability being an abnormality); 
       an instruction section of the at least one processor, when executed by the at least one processor, configured to instruct the surveillance camera to produce an alarm sound audio toward the subject in response to the determination of the possibility of an abnormality (See [0063]-[0064] and [0069] which discloses of the camera outputting audio toward the subject consisting of either pre-recorded messages or two-way conversation communication which both reads on alarm sound).
        Khadloya is silent with respect to an acquisition section of the at least one processor, when executed by the at least one processor, configured to acquire a reaction of the subject to the audio from the surveillance camera; and a detection section of the at least one processor, when executed by the at least one processor, configured to detect whether the subject has an abnormality or not based on the reaction of the subject to the audio and based on results of repeated processing performed by the instruction section and the acquisition section of the at least one processor to produce the audio toward the subject via the surveillance camera to acquire the reaction of the subject to the audio.
      However, in the same field of endeavor, Potter teaches of an acquisition section of the at least one processor, when executed by the at least one processor, configured to acquire a reaction of the subject to the audio from the surveillance camera; and a detection section of the at least one processor, when executed by the at least one processor, configured to detect whether the subject has an abnormality or not based on the reaction of the subject to the audio (See [0057]-[0067]; [0078]-[0086] and [0094] which discloses of acquiring the reaction of at least the person supplying an ID card or of positioning for a better image for verification and determining/confirming whether the subject is authorized based on the subject following audio instruction instructing the subject) and based on results of repeated processing performed by the instruction section and the acquisition section of the at least one processor to produce the audio toward the subject via the surveillance camera to acquire the reaction of the subject to the audio (See [0057]-[0067]; [0078]-[0086] and [0094] acquiring user reaction; [0017], [0079]-[0091], [0102], [0120]-[0122] which discloses broadcasting the audio message a number of times during a predetermined duration).
).
     It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Khadloya to have incorporated the teachings of Potter for the mere benefit of being able to confirm and authenticate one’s identity.

       Regarding claim 2, the combination teaches the apparatus according to claim 1, comprising: 
       a speech processing section of the at least one processor, when executed by the at least one processor, configured to, in response to the detection by the detection section of the least one processor that the subject has the abnormality, initiate speech between an operator of the apparatus and the subject via the surveillance camera (See Khadloya,[0064] and [0069]; Potter, [0057], [0067], and [0084]).
       Regarding claim 3, the combination teaches the apparatus according to claim 1, comprising:
       an output section of the at least one processor, when executed by the at least one processor, configured to output an alert signal in response to the detection by the detection section of the at least one processor that the subject has the abnormality (See Khadloya, [0007], [0003], [0054], [0097], [0100], [0107] alert signals upon an event such as unrecognized person; Potter, [0057]-[0062], and [0069] notifying the user of a visitor event and of outputting a sound upon a detection of a visitor).
       Regarding claim 4, the combination teaches apparatus according to claim 2, comprising:
       an output section of the at least one processor, when executed by the at least one processor, configured to output an alert signal in response to the detection by the detection section of the least one processor that the subject has the abnormality (See Khadloya, [0007], [0003], [0054], [0097], [0100], [0107] alert signals upon an event such as unrecognized person; Potter, [0057]-[0062], and [0069] notifying the user of a visitor event and of outputting a sound upon a detection of a visitor).
       Regarding claim 7, the combination teaches the apparatus according to claim 1, wherein:
       the instruction section of the at least one processor is further configured to instruct the surveillance camera to produce the audio to require the subject to take a certain action (See Potter, [0079]-[0086] which discloses audio instructing the subject to stare into the camera or to verify the identification card).
       Regarding claim 8, the combination teaches the apparatus according to claim 2, wherein: 
       the instruction section of the at least one processor is further configured to instruct the surveillance camera to produce the audio to require the subject to take a certain action (See Potter, [0079]-[0086] which discloses audio instructing the subject to stare into the camera or to verify the identification card).
       Regarding claim 9, the combination teaches the apparatus according to claim 7, wherein: 
       the detection section of the at least one processor is further configured to detect that the subject has the abnormality in accordance with the subject not taking the certain action (See Potter, [0079]-[0086] where the subject must be verified by staring into the camera, verifying ID card, scanning package in order to be verified and be granted access. Thus, the subject is of abnormality until the actions are taken and verification and authorization is granted).
       Regarding claim 10, the apparatus according to claim 7, wherein: 
       the certain action is an action to approach the surveillance camera (See Potter, [0078]-[0091] which discloses of staring into the camera, verifying ID card, scanning package, leaving package in a certain vicinity whereby staring into the camera and verifying the ID card entails approaching the camera in order for the scanning to occur).
       Regarding clam 11, the combination teaches the apparatus according to claim 9, wherein: the certain action is an action to approach the surveillance camera (See Potter, [0078]-[0091] which discloses of staring into the camera, verifying ID card, scanning package, leaving package in a certain vicinity whereby staring into the camera and verifying the ID card entails approaching the camera in order for the scanning to occur).
        Regarding claim 12, the combination teaches the apparatus according to claim 7, wherein: 
        the certain action is an action to show a certificate to the surveillance camera (See Potter, [0078]-[0091] Identification card reads on a certificate).
        Regarding claim 13, combination teaches the apparatus according to claim 9, wherein: the certain action is an action to show a certificate to the surveillance camera (See Potter, [0078]-[0091] Identification card reads on a certificate).
         Regarding 14, the combination teaches the apparatus according to claim 12, wherein:
         the detection section is further configured to detect that the subject has the abnormality in accordance with content of the certificate captured by the surveillance camera (See Potter, [0078]-[0091] which discloses that the subject must be verified by scanning/verifying ID card in order to be verified and be granted access. Thus, the subject is of abnormality until the ID/certificate is scanned and verification and authorization is granted).
       Regarding claim 16, the apparatus according to claim 1, wherein: 
       the detection section is further configured to detect that the subject has the abnormality in accordance with the subject not being authorized to enter a surveillance area of the surveillance camera and to detect whether the subject has entered the surveillance area either intentionally or by accident (See Potter, [0079]-[0091] and [0131]-[0133] which discloses of granting access to the area only upon verification. Thus, there is abnormality when the subject is not authorized and when there is authorization of showing identification and being verified, the subject is detected as intentionally entering the area).
        Regarding claim 17, the apparatus according to claim 1, wherein:
        the instruction section of the at least one processor is configured to determine the audio to be produced by the surveillance camera using a model trained by learning data including at least one of images or audio of the subject acquired from the surveillance camera and audio produced by a security guard toward the subject, wherein the model outputs a signal corresponding to the audio to be produced toward the subject in response to an input of at least one of the images or audio of the subject (See Khadloya, [0028], [0043], and [0096] which discloses of training and learning to identify the faces and identities of the subject; Potter, [0069], [0074], [0078]-[0079], and [0086] which discloses automatically outputting the predetermined audio response to that directed to at least the delivery man based on the identifying of the subject as being that of a delivery man).
      Regarding claim 18, a system comprising: the apparatus according to claim 1 (See analysis of claim 1); and the surveillance camera configured to supply the captured images to the apparatus (See Khadloya, [0006]-[0007] and [0046]-[0055]).
       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
Conclusion
5.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov